                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

S.S., AS PARENT AND NEXT FRIEND              )
OF L.S., A MINOR,                            )
                                             )
                       Plaintiff,            )
                                             )       Case No. 18-2491-CM
v.                                           )
                                             )
ANTHONY DAVID                                )
NAPOLITANO, et al.,                          )
                                             )
                       Defendants.           )


                                            ORDER
        Plaintiff filed her complaint in this case on September 13, 2018, naming three defendants:

Anthony Napolitano, Megan Napolitano Robe, and Marc Robe. Summons were returned showing

execution on all defendants (ECF Nos. 5-7). On December 4, 2018, the court extended defendants’

answer deadline to December 19, 2018 (ECF No. 8). On that date, Napolitano Robe and Robe

filed a joint answer (ECF No. 12). But Napolitano has not filed any responsive pleading in this

case.

        Therefore, by January 22, 2019, plaintiff is ordered to either file a motion for default

judgment against Napolitano or to show cause in writing to the Honorable Carlos Murguia, United

States District Judge, why this case should not be dismissed as to Napolitano, with prejudice, for

lack of prosecution under Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated January 7, 2019, in Kansas City, Kansas.

                                                     s/ James P. O’Hara
                                                     James P. O’Hara
U.S. Magistrate Judge
